


Exhibit 10.20

 

TRAVELPORT AMERICAS, LLC

OFFICER DEFERRED COMPENSATION PLAN

 

ARTICLE 1-INTRODUCTION

 

1.1 Purpose of Plan

 

The Company has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

 

1.2 Status of Plan

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent. The Plan is also intended to
comply with the American Jobs Creation Act of 2004 and Internal Revenue Code
Section 409A and the regulations and guidance thereunder and shall be
interpreted accordingly.

 

ARTICLE 2-DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 5.1.

 

2.2 Change of Control means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the Company’s
assets, within the meaning of Code Section 409A.

 

2.3 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

 

2.4 Company means Travelport Americas, Inc. and its successors.  Effective
June 11, 2007, Company means Travelport Americas, LLC.

 

2.5 Compensation means a Participant’s annual base salary, Semi-annual bonus and
commissions.  Effective January 1, 2008, Compensation also means, a
Participant’s Deal/Transition bonus, Retention bonus, Discretionary bonus and
awards under the Restricted Cash Award Program.  Effective January 1, 2008,
Compensation shall include a Participant’s annual base salary and commissions
only in excess of the compensation limit of Code Section 401(a)(17) (as annually
adjusted) in effect during the Plan Year.

 

--------------------------------------------------------------------------------


 

2.4 Disability or Disabled means (a) the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(b) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer; provided that a
Participant shall only be considered to have a Disability or be Disabled if such
Participant has a “disability” or is “disabled” within the meaning of such terms
under Code Section 409A. Notwithstanding the foregoing, a Participant shall be
deemed Disabled if he or she is determined to be totally disabled by the Social
Security Administration. The Plan Administrator shall determine whether or not a
Participant is Disabled based on such evidence as the Plan Administrator deems
necessary or advisable.

 

2.5 Discretionary Matching Contribution means a contribution for the benefit of
a Participant as described in Section 4.3.

 

2.6 Effective Date means September 1, 2006.

 

2.7 Election Form means the participation election form as approved and
prescribed by the Plan Administrator.

 

2.8 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

 

2.9 Eligible Employee means, on the Effective Date or on any date thereafter,
each employee of the Employer who is a senior officer and above.  Effective
January 1, 2008, an Eligible Employee means an employee of the Employer who is
classified by the Employer as Band 9 level and above.

 

2.10 Employer means the Company and any majority-owned U.S. subsidiary of
Travelport Limited, whether directly or indirectly held, that participates in
the Plan with the approval of the Board of Directors or the Employee Benefits
Committee of the Company; provided, however, that effective January 1, 2008,
Orbitz Worldwide, Inc. and its subsidiaries shall be excluded from the
definition of “Employer.”

 

2.11 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.

 

2.12 Matching Contribution means a contribution for the benefit of a Participant
as described in Section 4.2.

 

2.13 Participant means any individual who participates in the Plan in accordance
with Article 3.

 

2.14 Plan means this Travelport Americas, LLC Deferred Compensation Plan, as
amended from time to time.

 

2.15 Plan Administrator means the Company.

 

2

--------------------------------------------------------------------------------


 

2.16 Plan Year means the consecutive twelve-month period commencing on January 1
and ending on the following December 31.

 

2.17 Separation from Service means a Participant’s death, retirement or other
termination of employment with the Employer and all of its affiliates (as
determined in accordance with Code Section 409A(2)(A)(i)). For this purpose, the
employment relationship shall, to the extent required under Code Section 409A to
avoid the imposition of additional or accelerated taxation, be treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government), except that if the period of such leave exceeds six (6) months and
the Participant’s right to reemployment is not provided for by statute or
contract, then the employment relationship shall be deemed to have terminated on
the first day immediately following such six-month period.

 

2.18 Trust means the trust established by the Employer that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee.

 

2.19 Trustee means the trustee or trustees under the Trust.

 

ARTICLE 3-PARTICIPATION

 

3.1 Commencement of Participation

 

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence in accordance with Section 4.1 whether or not any such
election is made.

 

3.2 Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any calendar year is not a guarantee of
participation in respect of any future calendar year.

 

ARTICLE 4-ELECTIVE DEFERRALS, MATCHING AND DISCRETIONARY MATCHING CONTRIBUTIONS

 

4.1 Elective Deferrals

 

An individual who is an Eligible Employee on the Effective Date may, by
completing an Elections Form and filing it with the Plan Administrator within 30
days following the Effective Date, elect to defer a percentage or dollar amount
of one or more payments of Compensation, on such terms as the Plan Administrator
may permit, which are payable to the Participant after the date on which the
individual files the Election Form. Any individual who becomes an Eligible
Employee after the Effective Date may, by completing an Election Form and filing
it with the Plan Administrator within 30 days following the date on which the
Plan Administrator gives such individual written notice that the individual is
an Eligible Employee, elect to defer a percentage or dollar amount of one or
more payments of Compensation, on such terms as the Plan Administrator may
permit, which are payable to the Participant after the date on which the
individual files the Election Form. Any Eligible Employee who has not otherwise
initially elected to defer Compensation in accordance with this paragraph 4.1
may elect to defer a percentage or dollar amount of one or more payments of
Compensation, on such terms as the Plan Administrator may permit, commencing
with Compensation paid in the next succeeding Plan

 

3

--------------------------------------------------------------------------------


 

Year, by completing an Election Form prior to the first day of such succeeding
Plan Year. A Participant’s Compensation shall be reduced in accordance with the
Participant’s election hereunder and amounts deferred hereunder shall be paid by
the Employer to the Trust as soon as administratively feasible and credited to
the Participant’s Account as of the date the amounts are received by the
Trustee.

 

An election to defer a percentage or dollar amount of Compensation for any Plan
Year shall apply for subsequent Plan Years unless changed or revoked. A
Participant may change or revoke his or her future deferral election as of the
first day of any Plan Year by giving written notice to the Plan Administrator
before such first day (or any such earlier date as the Plan Administrator may
prescribe).

 

4.2 Matching Contributions

 

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer shall contribute to the Trust Matching Contributions
equal to the rate of Matching Contribution selected by the Employer at the
beginning of the Plan Year and multiplied by the amount of the Elective
Deferrals credited to the Participants’ Accounts for such period under
Section 4.1. Each Matching Contribution will be credited, as of the later of the
date it is received by the Trustee or the date the Trustee receives from the
Plan Administrator such instructions as the Trustee may reasonably require to
allocate the amount received among the asset accounts maintained by the Trustee,
to the Participants’ Accounts pro rata in accordance with the amount of Elective
Deferrals of each Participant which are taken into account in calculating the
Matching Contribution.

 

4.3 Discretionary Matching Contributions

 

Effective January 1, 2008, after each payroll period, monthly, quarterly, or
annually, at the Employer’s discretion, the Employer may contribute to the Trust
Discretionary Matching Contributions based upon criteria established by the
Employer.  Each Discretionary Matching Contribution will be credited, as of the
later of the date it is received by the Trustee or the date the Trustee receives
from the Plan Administrator such instructions as the Trustee may reasonably
require to allocate the amount received among the asset accounts maintained by
the Trustee, to the Participants’ Accounts.

 

ARTICLE 5-ACCOUNTS

 

5.1 Accounts

 

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals, Matching Contributions and Discretionary Matching
Contributions made for the Participant’s benefit together with any adjustments
for income, gain or loss and any payments from the Account. The Plan
Administrator may cause the Trustee to maintain and invest separate asset
accounts corresponding to each Participant’s Account. As of the last business
day of each calendar quarter, the Plan Administrator shall provide the
Participant with a statement of his or her Account reflecting the income, gains
and losses (realized and unrealized), amounts of deferrals, and distributions of
such Account since the prior statement.

 

4

--------------------------------------------------------------------------------


 

5.2 Investments

 

The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer’s or a Participant’s investment preferences when investing the assets
attributable to a Participant’s Account.

 

ARTICLE 6-VESTING

 

6.1 General

 

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, all Matching Contributions and all
Discretionary Matching Contributions, and all income and gain attributable
thereto, credited to his or her Account.

 

ARTICLE 7-PAYMENTS

 

7.1 Election as to Time and Form of Payment

 

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date at which the Elective Deferrals,
Matching Contributions and Discretionary Matching Contributions (including any
earnings attributable thereto) will commence to be paid to the Participant. Such
date will be either a fixed date, which shall be no earlier than 5 years from
the date such election is made or shall be the date which is 7 months following
the Participant’s Separation from Service. The Employer may impose additional
requirements on such elections. The Participant shall also elect thereon for
payments to be paid in either:

 

a. a single lump-sum payment; or

 

b. annual installments over a period elected by the Participant up to 10 years,
the amount of each installment to equal the balance of his or her Account
immediately prior to the installment divided by the number of unpaid
installments

 

Each such election will be effective for the Plan Year for which it is made and
succeeding Plan Years. Such election may not be changed under any circumstances.
Except as provided in Sections 7.2 and 7.3, payment of a Participant’s Account
shall be made in accordance with the Participant’s elections under this
Section 7.1.

 

7.2 Change of Control

 

As soon as possible following a Change of Control, each Participant shall be
paid his or her entire Account balance in a single lump sum as soon as
administratively practicable after such Change in Control.

 

7.3 Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid as soon as practicable to the
Participant’s designated beneficiary or beneficiaries, in the form elected by
the Participant under either of the following options:

 

5

--------------------------------------------------------------------------------


 

a. a single lump-sum payment; or

 

b. annual installments over a period elected by the Participant up to 10 years,
the amount of each installment to equal the balance of the Account immediately
prior to the installment divided by the number of unpaid installments.

 

Any designation of beneficiary and form of payment to such beneficiary shall be
made by the Participant on an Election Form filed with the Plan Administrator
and may be changed by the Participant at any time by filing another Election
Form containing the revised instructions. If no beneficiary is designated or no
designated beneficiary survives the Participant, payment shall be made to the
Participant’s surviving spouse, or, if none, to his or her issue per stirpes, in
a single payment. If no spouse or issue survives the Participant, payment shall
be made in a single lump sum to the Participant’s estate.

 

7.4 Disability

 

If a Participant becomes Disabled prior to the complete distribution of his or
her Account, the balance of the Account shall be paid as soon as practicable to
the Participant in the form previously elected by the Participant under either
of the following options:

 

a. a single lump-sum payment; or

 

b. annual installments over a period elected by the Participant up to 10 years,
the amount of each installment to equal the balance of the Account immediately
prior to the installment divided by the number of unpaid installments.

 

7.5 Taxes

 

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 7 shall
be withheld.

 

7.6 Income Inclusion Under Section 409A of the Code

 

If the Internal Revenue Service or a court of competent jurisdiction determines
that Plan benefits are includible for federal income tax purposes in the gross
income of a Participant before his or her actual receipt of such benefits due to
a failure of the Plan to satisfy the requirements of Code Section 409A, the
Participant’s vested Account balance shall be distributed to the Participant in
a lump sum cash payment immediately following such determination or as soon as
administratively practicable thereafter; provided, however, that such payment
may not exceed the amount required to be included in income as a result of the
failure to satisfy the requirements of section 409A of the Code.

 

ARTICLE 8 - PLAN ADMINISTRATOR

 

8.1 Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary,

 

6

--------------------------------------------------------------------------------


 

deceased Participant, or other person having or claiming to have any interest
under the Plan. The Plan Administrator shall have complete discretion to
interpret the Plan and to decide all matters under the Plan. Such interpretation
and decision shall be final, conclusive and binding on all Participants and any
person claiming under or through any Participant, in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously. Any individual(s) serving as Plan Administrator who is a
Participant will not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Plan Administrator
shall be entitled to rely on information furnished by a Participant, a
beneficiary, the Employer or the Trustee. The Plan Administrator shall have the
responsibility for complying with any reporting and disclosure requirements or
ERISA.

 

8.2 Powers, Duties, Procedures, Etc.

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

8.3 Information

 

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

8.4 Indemnification of Plan Administrator

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve as Plan Administrator (including
any such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

ARTICLE 9 -AMENDMENT AND TERMINATION

 

9.1 Amendments

 

The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly authorized officer.

 

9.2 Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Employer’s behalf by its duly authorized
officer. Upon termination, the Employer may (a) elect to continue to maintain
the Trust to pay benefits

 

7

--------------------------------------------------------------------------------


 

hereunder as they become due as if the Plan had not terminated or (b) so long as
permissible under Code Section 409A to avoid the imposition of additional or
accelerated taxation, direct the Trustee to pay promptly to Participants (or
their beneficiaries) the vested balance of their Accounts.

 

9.3 Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

ARTICLE 10 – MISCELLANEOUS

 

10.1 No Funding

 

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

 

10.2 Non-assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise. under the Plan.

 

10.3 Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

10.4 Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

 

10.5 Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator

 

8

--------------------------------------------------------------------------------


 

to be incompetent by reason of physical or mental disability (including
minority) to give a valid receipt and release, the Plan Administrator may cause
the payment or payments becoming due to such person to be made to another person
for his or her benefit without responsibility on the part of the Plan
Administrator, the Employer or the Trustee to follow the application of such
funds.

 

10.6 Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of New York, without effect to conflicts of laws
provisions thereof that would direct the application of the law of any other
state. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

10.7 Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

10.8 Offset to Benefits

 

Amounts payable to the Participant under the Plan may be offset by any
reasonable monetary claims the Employer has against the Participant.

 

Travelport Americas, LLC

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

9

--------------------------------------------------------------------------------
